Order, entered on February 14, 1961, denying plaintiff’s motion for summary judgment, unanimously reversed, on the law, with $20 costs and disbursements to plain tiff-appellant, and the motion granted, with $10 costs. The action is for the recovery of property damage. Plaintiff’s deekseow Milestone Light was moored to a dock in the East River. The Milestone Light was struck by a scow in tow of defendants’ southbound tugboat. The undisputed facts establish defendants’ negligence as a matter of law. The captain of defendants’ tugboat left the pilot house in charge of his deckhand and returned too late to prevent his tugboat and tow from passing too near the west shore and colliding with the Milestone Light. The opposing affidavit fails to controvert the facts establishing negligence. In our opinion the prima facie proof is so convincing that the inference of negligence arising therefrom in the absence of other evidence is inescapable. (Richard Equip. Corp. v. Manhattan Ind. Contr. Co., 9 A D 2d 691.) Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.